Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 1/18/2022 traverses the 112 rejections and the objections to the specification, which are hereby withdrawn.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81.  

1.81    Drawings required in patent application. 
(a) The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented. Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction.
(b) Drawings may include illustrations which facilitate an understanding of the invention (for example, flow sheets in cases of processes, and diagrammatic views).
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
(d) Drawings submitted after the filing date of the application may not be used to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.
No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The new Figure 5 filed on 1/18/2022 is a block diagram with the words “conductor,” “ground plane,” “secondary ground,” and “via” in a respective block.  However, this block diagram does not address the deficiencies of the figures as detailed below.  
Regarding claims 1, 5-7, and 17, the drawings do not appear to illustrate the recited: “a ground plane” (claims 1 and 17); “a single via electrically connected to a secondary ground” (claim 5); “the ground plane and the secondary ground are electrically isolated” (claim 6); and “the ground plane and the secondary ground are electrically connected” (claim 7).  
It is noted that Fig. 1 and [0013] illustrates and describes the “ground via 106.”  However, it is not clear which elements in the figures corresponds to the claimed “ground plane” and “secondary ground”.  
It appears that the claimed “ground plane” and “secondary ground” might be illustrated in Fig. 1.  If so, however, is not clear which elements are electrically isolated from each other and which elements are electrically connected to each other. 
Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
On pages 14-15, Applicant alleges that it would not be obvious to a person of ordinary to have combined the teaching of Pascolini with Lim and Watson.  
The Examiner respectfully disagrees with Applicant’s allegations.
Lim discloses a microphone assembly comprising a housing having a sound port, a MEMS transducer disposed in the housing, an IC disposed in the housing, and a PCB having a conductor electrically connected to a ground plane.  
Lim does not disclose the particular way in which the PCB conductor is electrically connected to the ground plane.  
Pascolini discloses a PCB having a conductor electrically connected to a ground plane which reads on the claimed invention.  For example, Pascolini discloses the conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB and horizontally along a length of at least one edge of the PCB.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

On pages 14-15, Applicant alleges that Pascolini is not analogous art. 
The Examiner respectfully disagrees with Applicant’s allegations.

MPEP 2141.01(a)    Analogous and Nonanalogous Art
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
A reference is analogous art to the claimed invention if: 
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); 
or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
The Examiner respectfully submits that Pascolini is analogous art under both  MPEP 2141.01(a)I(1) and also under 2141.01(a)I(2).  It is noted that the satisfaction of either (1) or (2) will suffice in classifying Pascolini as analogous art.  
2141.01(a)I(1)  The Examiner respectfully submits that Pasolini is of the same field of endeavor as the claimed invention.  For example, the claimed invention relates to a grounding structure for a printed circuit board to be mounted in a mobile communication devices and laptop computers.  Applicant’s specification, [0010], [0014].  Pascolini also relates to a grounding structure for a printed circuit board to be mounted in a cellular telephones and handheld computers.  Pascolini, {0003], [0065].  Therefore, the Examiner respectfully submits that Pascolini is analogous art because it is from the same field of endeavor as the claimed invention.
2141.01(a)I(2)  Furthermore, the Examiner respectfully submits that Pasolini is reasonably pertinent to the problem faced by the inventor.  For example, the claimed invention discusses and describes the difficulties of “trying to optimize space of the printed circuit board.”  Applicant’s specification, [0011].  Pascolini also describes this problem at [0039], “Space is at a premium in portable devices.”  Pascolini’s printed circuit board and conductive structure is reasonably pertinent to this problem. Therefore, the Examiner respectfully submits that Pascolini is analogous art because it is reasonably pertinent to the problem faced by the inventor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0343524, “Lim”) in view of Watson et al. (US 2017/0041692, “Watson”) and Pascolini et al. (US 2011/0133995, “Pascolini”).

Regarding claim 1, Lim discloses A microphone assembly comprising (Fig. 1, [0027]; the microphone device 100 is a microphone assembly):
a housing having a sound port (Fig. 1, [0027], [0030]; the substrate 102 and cover 110 is a housing having a port 118 which is a sound port);
a MEMS transducer disposed in the housing and configured to generate an electrical signal in response to detecting sound entering the sound port (Fig. 1, [0027], [0030]; the MEMS transducer 104 is disposed in the substrate 102 and cover 110 and is able to generate an electrical signal in response to detecting sound entering the sound port 118.  Examiner’s note: the phrase “configured to generate an electrical signal in response to detecting sound entering the sound port” is construed as the ability to perform.); 
and an integrated circuit disposed in the housing, the integrated circuit coupled to the MEMS transducer (Fig. 1, [0027], [0030]; the ASIC 106 is disposed in the housing and is coupled to the MEMS 104),
the housing comprising a printed circuit board (PCB) having a conductor electrically connected to a ground plane (Figs. 1, 8, [0005], [0027], [0030], [0055]; the substrate 102 includes a ground plane, the electrical connector 852 is a conductor electrically connected to the ground plane). 
Lim does not disclose a surface-mountable external-device electrical interface, the integrated circuit coupled contacts of the external-device electrical interface, the conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB and horizontally along a length of at least one edge of the PCB.
Watson discloses a surface-mountable external-device electrical interface, the integrated circuit coupled to contacts of the external-device electrical interface (Figs. 1A, 5A, [0002], [0079], [0145]; terminal pads 21 are a surface-mountable external-device electrical interface, and the ASIC 12 is electrically coupled to the terminal pads 21).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly with Watson’s electrical interface in order to provide additional electrical interfaces between an end user PCB and the MEMS microphone, as suggested by Watson at [0145].
Pascolini discloses a conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB and horizontally along a length of at least one edge of the PCB (Figs. 1, 3-4, [0065]-[0066]; the ground plane extension 70 is a conductor extending horizontally along a length along an edge of the printed circuit board 46 and extends vertically from the bezel 16 from the top layer of the printed circuit board 46 to the bottom layer of the printed circuit board 46).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 2, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the length of the at least one edge of the PCB is a full length of the edge of the PCB.
Pascolini discloses the length of the at least one edge of the PCB is a full length of the edge of the PCB (Figs. 1, 3-4, [0065]-[0066]; ground plane extension 70 is along the full length of the edge of the PCB).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 3, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the PCB comprises two short edges and two long edges longer than the short edges, and wherein the at least one edge of the PCB along which the conductor extends is at least one of the long edges.
Pascolini discloses the PCB comprises two short edges and two long edges longer than the short edges (Figs. 1, 3-4, [0065]-[0066]; the printed circuit board 46 comprises two short edges and two long edges longer than the short edges), 
and wherein the at least one edge of the PCB along which the conductor extends is at least one of the long edges (Figs. 1, 3-4, [0065]-[0066]; the ground region 68 extends along a long edge of the PCB 46).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 4, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the PCB comprises two short edges and two long edges longer than the short edges, and wherein the at least one edge of the PCB along which the conductor extends is at least one of the short edges.
Pascolini discloses the PCB comprises two short edges and two long edges longer than the short edges (Figs. 1, 3-4, [0065]-[0066]; the printed circuit board 46 comprises two short edges and two long edges longer than the short edges), 
and wherein the at least one edge of the PCB along which the conductor extends is at least one of the short edges (Figs. 1, 3-4, [0065]-[0066]; the ground plane extension 70 extends along a short edge of the PCB 46).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Watson and Pascolini as applied to claim 1, above, and further in view of Othieno et al. (US 2007/0235849, “Othieno”).

Regarding claim 5, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the PCB includes a single via electrically connected to a secondary ground for connection to the integrated circuit (Examiner’s note: The phrase: “for connection to the integrated circuit” is construed as the ability to perform.).
Othieno discloses a PCB includes a single via electrically connected to a secondary ground for connection to the integrated circuit (Figs. 3-4, [0028]; metal filled via 332 is electrically connected to the high-speed ground plane 331, the via 332 is able to connect to the integrated circuit).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Othieno’s via and ground plane in order to enable a mix of high speed and low speed circuitry with a substantial I/O pin density, as suggested by Othieno at [0019].

Regarding claim 6, Lim in view of Watson, Pascolini and Othieno discloses the claimed invention as applied to claim 5, above.
Lim does not disclose the ground plane and the secondary ground are electrically isolated.
Othieno discloses a ground plane and the secondary ground are electrically isolated (Figs. 3-4, [0028]; the low speed ground plane 311 and the high-speed ground plane 331 are electrically isolated).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Othieno’s ground plane in order to enable a mix of high speed and low speed circuitry with a substantial I/O pin density, as suggested by Othieno at [0019].

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Watson and Pascolini as applied to claim 1, above, and further in view of Morris et al. (US 2012/0044653, “Morris”).

Regarding claim 5, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the PCB includes a single via electrically connected to a secondary ground for connection to the integrated circuit (The phrase: “for connection to the integrated circuit” is construed as the ability to perform.).
Morris discloses a PCB includes a single via electrically connected to a secondary ground for connection to the integrated circuit (Fig. 4A, [0026]; via 30A is electrically connected to the ground plane 32A, the via 30A is able to be connected to the integrated circuit).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Morris’ via and ground plane in order to provide isolation between blocks while providing a more highly integrated system, as suggested by Morris at [0004].

Regarding claim 7, Lim in view of Watson, Pascolini and Morris discloses the claimed invention as applied to claim 5, above.
Lim does not disclose the ground plane and the secondary ground are electrically connected.
Morris discloses the ground plane and the secondary ground are electrically connected (Fig. 4A, [0026]; ground planes 32A and 32B are electrically coupled by the metallic layer grid 16).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson, Pascolini, and Morris, with Morris’ via and ground plane in order to provide isolation between blocks while providing a more highly integrated system, as suggested by Morris at [0004].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Watson and Pascolini as applied to claim 1, above, and further in view of Abdolvand et al. (US 2019/0361045, “Abdolvand”).

Regarding claim 8, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim discloses electrical contacts coupled to the transduction element (Figs. 1-2, [0027]-[0028]; wires 112 are electrical contacts coupled to the MEMS transducer 104),
wherein the transduction element comprises a back plate and a diaphragm located at least partially over the aperture of the substrate (Figs. 1-2, [0027]-[0028], [0030]; the MEMS transducer 104 includes a conductive diaphragm and a conductive back plate located over the port 118).
Lim does not disclose a substrate comprising an aperture aligned at least partially with the sound port; an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate; wherein the transduction element is a variable capacitor.
Watson discloses a substrate comprising an aperture aligned at least partially with the sound port (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 comprises internal acoustic channel 16 which is an aperture aligned with the recess aperture 28);
an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 is located over the recess aperture 28 and is coupled to the substrate 20).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Watson’s electrical interface in order to provide additional electrical interfaces between an end user PCB and the MEMS microphone, as suggested by Watson at [0145].
Abdolvand discloses a transduction element is a variable capacitor (Figs. 7A-E, [0008], [0035]-[0036], [0056]; MEMS piezoelectric resonator 110 comprises a variable capacitor 120’).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Abdolvand’s variable capacitor in order to produce an acceleration-dependent variable frequency signal that can be remotely interrogated, as suggested by Abdolvand at [0008].

Regarding claim 9, Lim in view of Watson and Pascolini discloses the claimed invention as applied to claim 1, above.
Lim discloses electrical contacts coupled to the transduction element (Figs. 1-2, [0027]-[0028]; wires 112 are electrical contacts coupled to the MEMS transducer 104),
wherein the transduction element comprises a back plate and a diaphragm located at least partially over the aperture of the substrate (Figs. 1-2, [0027]-[0028], [0030]; the MEMS transducer 104 includes a conductive diaphragm and a conductive back plate located over the port 118).
Lim does not disclose a substrate comprising an aperture aligned at least partially with the sound port; an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate; a diaphragm comprising layers of piezoelectric material.
Watson discloses a substrate comprising an aperture aligned at least partially with the sound port (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 comprises internal acoustic channel 16 which is an aperture aligned with the recess aperture 28);
an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 is located over the recess aperture 28 and is coupled to the substrate 20).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Watson’s electrical interface in order to provide additional electrical interfaces between an end user PCB and the MEMS microphone, as suggested by Watson at [0145].
Abdolvand discloses a transduction element comprises a diaphragm comprising layers of piezoelectric material (Figs. 7A-E, [0008], [0035]-[0036],  [0056]; MEMS piezoelectric resonator 110 comprises a variable capacitor 120’ which is formed by a diaphragm 105a, top plate 120b, and a bottom plate 120a which is a movable bottom electrode 120a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Watson and Pascolini, with Abdolvand’s piezoelectric resonator in order to produce an acceleration-dependent variable frequency signal that can be remotely interrogated, as suggested by Abdolvand at [0008].

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view Pascolini.

Regarding claim 17, Lim discloses A printed circuit board for a MEMS microphone assembly, the printed circuit board comprising (Fig. 8, [0027], [0053]; the MEMS microphone device 800 is a microphone assembly which includes a substrate 102):
a top layer (Fig. 8, [0027], [0053]; the substrate 102 includes a top layer);
a bottom layer (Fig. 8, [0027], [0053]; the substrate 102 includes a bottom layer);
at least one edge (Fig. 8, [0027], [0053]; the substrate 102 includes at least one edge);
a ground plane (Fig. 8, [0027], [0055]; the substrate 102 includes a ground plane); 
and a conductor electrically connected to the ground plane (Fig. 8, [0055]; the electrical connector 852 is a conductor electrically connected to the ground plane),
wherein the top layer and the bottom layer have a port formed therethrough (Fig. 8, [0027], [0030]; the top and bottom layers of the substrate 102 have a sound port 118 formed therethrough),
and wherein the port provides acoustic energy to a MEMS transducer of the MEMS microphone assembly (Fig. 8, [0027], [0030]; the sound port 118 has the ability to provide acoustic energy to a MEMS transducer 104 of the MEMS microphone device 800. Examiner’s note: the phrase “provides acoustic energy to a MEMS transducer of the MEMS microphone assembly” is construed as the ability to perform.). 
Lim does not disclose the conductor extends vertically from the top layer to the bottom layer of the printed circuit board, and horizontally along a length of the at least one edge of the printed circuit board; wherein the top layer and the bottom layer have a port formed therethrough.
Pascolini discloses the conductor extends vertically from the top layer to the bottom layer of the printed circuit board, and horizontally along a length of the at least one edge of the printed circuit board (Figs. 1, 3-4, [0065]-[0066]; the ground plane extension 70 is a conductor extending horizontally along a length along an edge of the printed circuit board 46 and extends vertically from the bezel 16 from the top layer of the printed circuit board 46 to the bottom layer of the printed circuit board 46), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 18, Lim in view of Pascolini discloses the claimed invention as applied to claim 17, above.
Lim does not disclose the length of the at least one edge is a full length or a portion of the length.
Pascolini discloses the length of the at least one edge is a full length or a portion of the length (Figs. 1, 3-4, [0065]-[0066]; ground plane extension 70 is along the full length of the edge).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 19, Lim in view of Pascolini discloses the claimed invention as applied to claim 17, above.
Lim does not disclose two short edges and two long edges longer than the short edges, and wherein the at least one edge of the printed circuit board along which the conductor extends is at least one of the long edges.
Pascolini discloses two short edges and two long edges longer than the short edges (Figs. 1, 3-4, [0065]-[0066]; the printed circuit board 46 comprises two short edges and two long edges longer than the short edges), 
and wherein the at least one edge of the printed circuit board along which the conductor extends is at least one of the long edges (Figs. 1, 3-4, [0065]-[0066]; the ground region 68 extends along a long edge of the PCB 46).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Regarding claim 20, Lim in view of Pascolini discloses the claimed invention as applied to claim 17, above.
Lim does not disclose two short edges and two long edges longer than the short edges, and wherein the at least one edge of the printed circuit board along which the conductor extends is at least one of the short edges.
Pascolini discloses two short edges and two long edges longer than the short edges (Figs. 1, 3-4, [0065]-[0066]; the printed circuit board 46 comprises two short edges and two long edges longer than the short edges), 
and wherein the at least one edge of the printed circuit board along which the conductor extends is at least one of the short edges (Figs. 1, 3-4, [0065]-[0066]; the ground plane extension 70 extends along a short edge of the PCB 46).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s assembly, as modified by Pascolini, with Pascolini’s conductive structure in order to make efficient use of the space, which is at a premium in portable electronic devices, as suggested by Pascolini at [0039].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847